Fourth Court of Appeals
                                San Antonio, Texas
                                        April 2, 2020

                                    No. 04-19-00745-CR

                                  Miguel G. MARTINEZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR4203
                        Honorable W.C. Kirkendall, Judge Presiding


                                      ORDER

       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant’s brief is due on or before May 1, 2020. No further extensions absent extenuating
circumstance.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2020.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court